Citation Nr: 9915948	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  98-07 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	John Stevens Berry


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1962 to July 
1966 and from January to July 1991 with periods of inactive 
duty for training with the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which found that no new and material 
evidence had been submitted to reopen the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  In July 1997, the Board denied service connection for the 
cause of the veteran's death.

3.  Evidence received since the July 1997 Board decision does 
not bear directly and substantially on the question of 
whether the fatal heart disease was incurred during active 
service or was otherwise related thereto.  




CONCLUSIONS OF LAW

1.  The July 1997 Board decision denying service connection 
for the cause of the veteran's death is final.  38 U.S.C.A. 
§ 7104 (West 1991).

2.  The evidence received since the July 1997 Board decision, 
which denied the claim for service connection for the cause 
of the veteran's death, is not new and material; the 
veteran's claim for that benefit is not reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in essence, that the veteran suffered 
a fatal cardiac arrest on June 2, 1995 during inactive duty 
for training and, therefore, service connection is warranted 
for the cause of the veteran's death.  She maintains that she 
has submitted new and material evidence since the July 1997 
Board decision in order to reopen her claim for service 
connection for the cause of the veteran's death.

Under the law, in the context of this issue on appeal, 
service connection may be granted for any disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (1998).  For individuals 
on inactive duty for training, service connection may be 
granted only for injuries, not disease, incurred or 
aggravated in the line of duty.  38 U.S.C.A. §§ 101(24), 
1110, 1131 (1998).  The Board notes that if a disorder is a 
specified chronic disease, service connection may be granted 
if it is manifested to a degree of 10 percent within the 
presumptive period following separation from service; the 
presumptive period for a cardiovascular disease is one year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Additionally, to establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1998).  The cause of death may have 
resulted from either injury or disease incurred in or 
aggravated in the line of duty with respect to any period of 
active duty, including active duty for training.  38 U.S.C.A. 
§ 101(24).

In this case, the RO initially denied service connection for 
the cause of the veteran's death in a January 1996 as there 
was no evidence that the veteran died of a service-connected 
disability, no evidence of any heart disease incurred during 
the veteran's period of active duty or active duty for 
training and no evidence of any cardiovascular disease within 
a year of the veteran's discharge from service.  The veteran 
appealed this determination and, in July 1997, the Board 
upheld the RO's denial for service connection for the cause 
of the veteran's death.  As such, the Board finds that the 
evidence that must be considered in determining whether new 
and material evidence has been submitted in this case is the 
evidence added to the record since the July 1997 Board 
decision.

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1998).  The exception to this rule is 38 U.S.C.A. § 5108 
(West 1991), which provides, in part, that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration. 
38 C.F.R. § 3.156(a) (1998).  Such evidence must be neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must be 
"so significant that it must be considered in order to 
fairly decide the merits of the claim."  See generally Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Evidence that was of record at the time of the Board's July 
1997 decision, denying service connection for the cause of 
the veteran's death, were the veteran's certificate of death 
certificate, received by the RO in June 1995, and available 
service medical records, dated in the 1980's and early 1990's 
(service medical records for the veteran's first period of 
active duty were not available), including examinations for 
the veteran's period of active duty in 1991. 

The veteran's Certificate of Death, received by the RO in 
June 1995, reflects that the veteran died at a private 
hospital on June 2, 1995, as result of cardiac arrest with an 
interval between onset and death of about 60 minutes.  No 
other significant conditions contributing to death were 
noted.  It was also indicated that an autopsy was performed.  
The Board also notes that during the veteran's life, service 
connection was not in effect for any disability.  No 
competent medical evidence linking the fatal heart condition 
to the veteran's periods of active duty or any period of 
active duty for training was of record.

Also contained in the veteran's service medical records was a 
Statement of Medical Examination and Duty Status (DA Form 
2173), dated June 4, 1995, indicating that the veteran was 
then on inactive duty for training with the 295th Ordinance 
Company of the Unites States Army Reserve during the weekend 
of June 2 to 4, 1995 when he suffered cardiac arrest while 
performing an annual physical fitness test.  

Evidence added to the record since the July 1997 Board 
decision includes an autopsy report from the Mary Lanning 
Hospital (the hospital where the veteran expired), dated June 
3, 1995.  This report reflects that the veteran was brought 
to the hospital on June 2, 1995 after he had collapsed during 
a physical training run at an Army National Guard Camp.  The 
veteran died at 10:30 p.m. on June 2, 1995 with final 
anatomic diagnoses of generalized atherosclerosis; 
metaplastic subpleural ossifications, lungs; and lacerations 
and abrasions of the face, right hand and knees.  

The evidence added to the record since the July 1997 Board 
decision, that is, the autopsy report, is new, as it was not 
of record at the time of the July 1997 Board decision, but it 
is not material.  In reaching such conclusion, the Board 
finds that the autopsy report does not bear directly or 
substantially on the appellant's claim for service connection 
for the cause of the veteran's death as it only confirms that 
the veteran's death from cardiac arrest during inactive duty 
for training on June 2, 1995, nearly four years following his 
last period of active duty, was due to underlying 
atherosclerotic heart disease.  As the Board pointed out in 
its July 1997 decision, however, a veteran may not be granted 
direct service connection for a myocardial infarction 
sustained while on inactive duty for training because it is 
not an injury for purposes of entitlement to service 
connection for reservist performing inactive duty for 
training.  See Brooks v. Brown, 5 Vet. App. 484, 4387 (1993).  

In September 1997, the veteran's requested an advisory 
medical opinion arguing that such opinion was warranted due 
to the "complexity and the inadequacy" of the VA 
compensation examination.  An advisory or independent medical 
opinion "may be obtained" when warranted by the medical 
complexity or controversy involved in a pending claim. 
38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 20.901(d) 
(1998).  In this case, the Board would observe that a VA 
examination was never conducted during the veteran's 
lifetime.  Also, the Board is of the opinion that this case 
is not of sufficient complexity or controversy as to warrant 
an independent medical examination as the evidence clearly 
demonstrates that the veteran died of cardiac arrest and the 
appellant has failed to provide any new and material evidence 
which bears directly and substantially on the aforementioned 
claim.  Thus, such an advisory medical opinion is not 
warranted.

ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for the cause of the veteran's death is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

